Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to Applicant’s communication filed on July 26, 2021 for the patent application 17/385,758.   Claims 1 – 20 are pending in the application.


Information Disclosure Statement

 The Information Disclosure Statement (IDS) submitted on February 07, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, this Information Disclosure Statement is being considered by the Examiner.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 - 20 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 11 as the claim that represents the claimed invention for analysis and is similar to system Claim 1.   Claim 11 recites the limitations of:

( A ) receiving at least one image of an insurance card of a user, wherein the at least one image is scanned from a mobile device of the user; 
( B ) extracting one or more feature values from the at least one image of the insurance card of the user; 
( C ) reducing an amount of data in a feature vector of the at least one image of the insurance card of the user to a set of data using dimensionality reduction; 
( D ) determining, by a machine learning model, as trained, a first insurance plan of the user based on machine learning model input data comprising the set of data of the feature vector, as reduced, of the at least one image of the insurance card of the user; 
( E ) identifying at least one alternative insurance plan to be displayed to the user based at least in part on historical medical information associated with the user; and 
( F ) sending instructions to display to the user, on a user interface of the mobile device of the user, a recommendation for the user, wherein the recommendation comprises the at least one alternative insurance plan.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating insurance risk.
In summary, if claim 11 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Claim 1 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the user interface or any of the bolded limitations in claim 11 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claim 1.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “receiving” and “identifying” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 11, limitation ( A ) and ( F ) above in Applicant’s specification para [0017], which discloses “Various embodiments include a system including one or more processors and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors to perform certain acts. The acts can include receiving at least one image of an insurance card of a user, wherein the at least one image is scanned from a mobile device of the user. The acts also can include extracting one or more feature values from the at least one image of the insurance card of the user. The acts further can include reducing an amount of data in a feature vector of the at least one image of the insurance card of the user to a set of data using dimensionality reduction. The acts additionally can include determining, by a machine learning model, as trained, a first insurance plan of the user based on machine learning model input data including the set of data of the feature vector, as reduced, of the at least one image of the insurance card of the user. The acts also can include identifying at least one alternative insurance plan to be displayed to the user based at least in part on historical medical information associated with the user. The acts further can include sending instructions to display to the user, on a user interface of the mobile device of the user, a recommendation for the user, wherein the recommendation comprises the at least one alternative insurance plan.“.  
Also, claim 11, limitation ( D ) above in Applicant’s specification para [0018, which discloses “The method further can include determining, by a machine learning model, as trained, a first insurance plan of the user based on machine learning model input data including the set of data of the feature vector, as reduced, of the at least one image of the insurance card of the user. The method also can include identifying at least one alternative insurance plan to be displayed to the user based at least in part on historical medical information associated with the user. The method additionally can include sending instructions to display to the user, on a user interface of the mobile device of the user, a recommendation for the user, wherein the recommendation comprises the at least one alternative insurance plan.“.  

Also, claim 11, limitation ( F ) above in Applicant’s specification para [0047], which discloses “FIGS. 4A, 4B, 4C, and 4D illustrate a user interface 400 for capturing an image of an insurance card, in accordance with an embodiment. The system 130 may display the user interface 400 to the user during initialization of the application, or the user may skip this step during initialization and may later initiate the user interface 400 through the settings of the application. If skipped, the system 130 may send a reminder to the user to complete this insurance card step. As shown in FIG. 4A, the system 130 can provide guidelines 405 to a client device 120 operated by a user for presentation to the user in the user interface 400 on an application executing on the client device 120. In addition to the guidelines 405, the system 130 can also present instructions 410 to the user. For example, FIG. 4A presents "Place the front of your insurance card on a flat surface. We'll auto capture the image." The application may automatically capture images responsive to detecting the insurance card aligned within the guidelines 405. As shown in FIG. 4A, the user interface includes a toggle button 415 to tum on and off the auto capture. Additional examples of instructions include "Place the back of your insurance card on a flat surface," "frame and focus the insurance card," and "capture all of the insurance card," which can also be presented to the user via a client device 120 operated by the user prior to capturing images.“.  Similar arguments apply to claim 1.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1 and 11 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1 and 11 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  
Dependent Claims

Dependent claims 2 – 10 and 12 - 20 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 10 and 12 - 20 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1, 9 and 17 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 10 and 12 - 20 clearly further define the abstract idea as stated above and claims 5 and 15 further define extra-solution activities such as presenting data and transmitting/receiving data, (i.e. wherein the text information includes one or more of the following: a patient name, an insurance carrier name, an insurance plan name, a patient identification number, an issuer identification number, a group number, a coverage effective date, an employer name, a bank identification number (BIN), co-payment information, or a customer service number.).  Furthermore, dependent claims 2 – 10 and 12 - 20 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 20 are not seen to be statutory.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b). Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 - 20 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 6 – 13, 15 – 28 and 30 – 32 of Co-pending Application Number 16/132,022.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims recite  a method being implemented via execution of computing instructions configured to run on one or more processors and stored at one or more non-transitory computer-readable media, the method comprising: receiving at least one image of an insurance card of a user, wherein the at least one image is scanned from a mobile device of the user; extracting one or more feature values from the at least one image of the insurance card of the user; reducing an amount of data in a feature vector of the at least one image of the insurance card of the user to a set of data using dimensionality reduction; determining, by a machine learning model, as trained, a first insurance plan of the user based on machine learning model input data comprising the set of data of the feature vector, as reduced, of the at least one image of the insurance card of the user; identifying at least one alternative insurance plan to be displayed to the user based at least in part on historical medical information associated with the user.   The co-pending application claims are narrower than this broad claim, but they include similar limitations.  Specifically, claims 1, 3, 4, 6 – 13, 15 – 28 and 30 – 32 of co-pending Application No. 16/132,022 also pertain to a set of images of insurance cards for a machine learning model and are therefore similar in scope as claims 1 - 20 of the instant Application.   It is obvious to define a population who should be eligible to participate in such a program, to receiving at least one image of an insurance card of a user, wherein the at least one image is scanned from a mobile device of the user, to extracting one or more feature values from the at least one image of the insurance card of the user, and this does not make the claims of the present application patentably distinct over the claims of the above mentioned copending patent applications. Therefore it would have been obvious to a person of ordinary skill in the art at the time of applicant's invention to conceive of and include defining a population who should be eligible to participate in such a program, to extracting one or more feature values from the at least one image of the insurance card of the user, to reducing an amount of data in a feature vector of the at least one image of the insurance card of the user to a set of data using dimensionality reduction and to determining, by a machine learning model, as trained, a first insurance plan of the user based on machine learning model input data comprising the set of data of the feature vector, as reduced, of the at least one image of the insurance card of the user.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696